DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/04/2020 with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 7,526,330 B1) in view of Tamiya et al (US 2017/0291037 A1).
Regarding claim 1, Randell et al disclose a headset system, comprising: a transducer configured to collect physiological data of a subject (Randell et al; col 4; lines 1-25); a device housing configured to support the transducer (Randell et al; col 3; lines 50-60; brackets 206); an insert portion disposed on the device housing (Randell et 

Regarding claim 2, Randall et al in view of Tamiya et al disclose the headset system of claim 1, wherein the receiving portion extends in an oblique direction from the baseplate (Randall et al; col 3; lines 50-60.

Regarding claim 3, Randall et al in view of Tamiya et al disclose the headset system of claim 1, wherein the receiving portion comprises a body and a receptacle (Randall et al; Fig 4; hole in 201 to fix 205); and the receptacle forms an aperture configured to receive the insert portion (Randall et al; Fig 4).

Regarding claim 5, Randall et al in view of Tamiya et al disclose the headset system of claim 3, wherein the insert portion comprises an extension having atop surface and a bottom surface; the bottom surface faces away from the device housing; and the rail is disposed on the bottom surface (Randall et al; Fig 4).

Regarding claim 6, Randall et al in view of Tamiya et al disclose the headset system of claim 3, wherein the body extends in an oblique direction from the baseplate (Randall et al; Fig 3;).

Regarding claim 7, Randall et al in view of Tamiya et al disclose the headset system of claim 3, but do not expressly disclose wherein the body extends from the baseplate in a first direction; the receptacle extends in a second direction; and the first direction traverses the second direction. However, Tamiya et al disclose a headset system wherein the body extends from the baseplate in a first direction; the 

Regarding claim 8, Randall et al in view of Tamiya et al disclose the headset system of claim 1, wherein at least a portion of the insert portion has a flat shape (Randall et al; Fig 3;).

Regarding claim 9, Randall et al in view of Tamiya et al disclose the headset system of claim 8, wherein the device housing is configured to stand upright on a surface via the portion of the insert portion having the flat shape (Randall et al; Fig 3;).

Regarding claim 10, Randall et al in view of Tamiya et al disclose the headset system of claim 1, but do not expressly disclose wherein the transducer extends from the device housing in a first direction; the insertion portion extends in a second direction; and the first direction and the second direction are parallel. However, Tamiya et al disclose a headset system wherein the transducer extends from the device housing in a first direction (Tamiya et al; Fig 15; direction of 505 transducer 502); the insertion portion extends in a second direction (Tamiya et al; Fig 185; direction of 510 into 202); and the first direction and the second direction are parallel (Chavarria et al; 

Regarding claim 21, Randall et al disclose a headset system, comprising: a transducer configured to collect physiological data of a subject (Randell et al; col 4; lines 1-25); a device housing configured to support the transducer, the transducer is disposed on a front side of the device housing (Randell et al; col 3; lines 50-60; brackets 206); an insert portion disposed on the device housing (Randell et al; col 3; lines 50-60; slot in the bracket); a support structuring comprising a baseplate (Randell et al;; base 201) and a receiving portion (Randell et al; part of base 201 where bracket is fixed); a head cradle supported by the baseplate (Randall et al; col 3; lines 35-40), wherein the insert portion is sized and shaped to engage the receiving portion to removably attach the device housing to the baseplate (Randall et al; col 3; lines 35-40; threaded fixing 207); but do not expressly disclose and an actuator disposed on a back side of the device housing, wherein the front side and the back side are opposite sides of the device housing; wherein the transducer is configured to move relative to the device housing while the insert portion engages the receiving portion. However, Tamiya et al disclose a headset system further comprising an actuator disposed on a backside of the device housing, wherein the front side and the back side are opposite sides of the device housing (Tamiya et al; Fig 15; actuator on back side of 511 and sensor 502 on .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 7,526,330 B1) in view of Tamiya et al (US 2017/0291037 A1) and further in view Urquhart et al (US 2005/0049486 A1).
Regarding claim 20, Randall et al in view of Tamiya et al disclose the headset system of claim 1, but do not expressly disclose wherein at least a portion of the insert portion is detachably mounted to the device housing. However, Urquhart et al disclose a headset system wherein at least a portion of the insert portion is detachably mounted to the device housing (Urquhart et al; Fig 8A; Para [0075]-[0076]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the insertion feature taught by Urquhart to lock the insert portion in the device housing support taught by Randall, because both disclosures teach .

Claim 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 7,526,330 B1) in view of Tamiya et al (US 2017/0291037 A1) and further in view of Driemel (US 2011/0040174 A1).
Regarding claim 11, Randall et al in view of Tamiya et al disclose the headset system of claim 1, but do not expressly disclose further comprising an actuator configured to lock the insert portion in a position relative to the receiving portion when at least a part of the insert portion is inserted into the receiving portion. However, Driemel disclose a headset system further comprising an actuator configured to lock the insert portion in a position relative to the receiving portion when at least a part of the insert portion is inserted into the receiving portion (Driemel; Para [0027][0028]; arm 8). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the actuator taught by Driemel to lock the insert portion taught by Randall, because both disclosures teach modular headsets system. The motivation to do so would have been to improve the locking of the removable arm.

Regarding claim 12, Randall et al in view of Tamiya et al disclose the headset system of claim 11, but dot expressly disclose wherein the actuator comprises a latch disposed on the device housing. However, Driemel disclose a headset system wherein the actuator comprises a latch disposed on the device housing (Driemel; Para [0030]; latch 6). It would have been obvious to one of the ordinary skills in the art before 

Regarding claim 13, Randall et al in view of Tamiya et al and further in view of Driemel disclose the disclose the headset system of claim 11, wherein the insertion portion comprises a rail having teeth (Randall et al; Fig 6); and the actuator is configured to lock the insert portion in the position relative to the receiving portion by controlling a position of the rail (Randall et al; Fig 7A; 7B).

Regarding claim 14, Randall et al in view of Tamiya et al and further in view of Driemel disclose the headset system of claim 13, wherein the actuator is configured to control the position of the rail via a lever mechanism connecting the actuator with the rail (Randall et al; Fig 7A;7B; lever 309)

Regarding claim 15, Randall et al in view of Tamiya et al and further in view of Driemel disclose the headset system of claim 13, wherein the rail faces an opening slit of the receiving portion (Randall et al; Fig 7A;7B).

Regarding claim 16, Randall et al in view of Tamiya et al and further in view of Driemel disclose the headset system of claim 11, wherein the transducer extends from the device housing in a first direction (Randall et al; Fig 7A; 7B); the actuator is 

Regarding claim 17, Randall et al in view of Tamiya et al and further in view of Driemel disclose the headset system of claim 11, wherein the device housing comprises a first portion and a second portion separate from the first portion (Randall et al; Fig 3; upper portion of bracket and lower portion of bracket); the first portion is configured to support the transducer upper portion (Randall et al; Fig 3; earmuff 205 on upper portion);; and the actuator is disposed on the second portion (Randall et al; Fig 3; connection part on lower portion).

Regarding claim 18, Randall et al in view of Tamiya et al and further in view of Driemel disclose the headset system of claim 17, wherein the insert portion is disposed on the first portion (Randall et al; Fig 3).

Regarding claim 19, Randall et al in view of Tamiya et al and further in view of Driemel disclose the headset system of claim 17, wherein the insert portion is disposed on the second portion (Randall et al; Fig 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (US 7,526,330 B1) in view of Tamiya et al (US 2017/0291037 A1) in view of Kotz (US 2010/0127541 A1).
Regarding claim 4, Randall et al in view of Tamiya et al disclose the headset system of claim 3, wherein the aperture has an inner surface comprising slots (Randall et al; Fig 4); but do not expressly disclose the insertion portion comprises a rail having teeth; and the teeth are configured to engage the slots when the insertion portion is engaged with the receiving portion (Randall et al; Fig 4). However, Kotz discloses a headrest system further comprising the insertion portion comprises a rail having teeth (Kotz; Fig 1; rod 11 comprising rail having teeth); and the teeth are configured to engage the slots when the insertion portion is engaged with the receiving portion (Kotz; Para [0064]-[0068]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the insertion portion taught by Kotz to lock the insert portion as insertion portion in the system taught by Randall because both disclosures teach modular headsets system. The motivation to do so would have been to improve the locking of the removable arm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KUASSI A GANMAVO/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651